Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurrell (1121366).  Hurrell teaches a main body with a central axis (about the hinge at 1), first and second outer edges with first and second longitudinal axis, the main body operable between an open state having the first outer edge separated from the second outer edge in fig. 1 and a first closed state having the first outer edge aligned with and attached to the second outer edge in fig. 2, and pockets.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (4475247).  Lee teaches a main body with a central axis (about the hinge), first and second outer edges with first and second longitudinal axis, the main body operable between an open state having the first outer edge separated from the second outer edge in fig. 5 and a first closed state having the first outer edge aligned with and attached to the second outer edge in fig. 6, and pockets (formed by 14/44).


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Risley (20120272561).  Risley teaches a main body with a central axis (about the hinge in fig. 4), first and second outer edges with first and second longitudinal axis (along zipper 113/114 fig. 4), the main body operable between an open state having the first outer edge separated from the second  
[0043] The firearm enclosure 100 may be further arranged with one or more additional pockets connected along the surface of the inner layer of the central panel 110.  These additional pockets are shown in the illustrated 
embodiment as rectangles and are located near the second end 112.  These 
additional pockets can be arranged to secure a short-range radio communication device, a cellular phone, terrain maps, hunting licenses, game tags, etc. These additional pockets can be located in other locations arranged along the surface of the inner layer of the central panel 110.  In addition, these pockets can be arranged with ties, hook and loop fasteners, snaps, zippers or other closing elements to secure items therein.

Regarding claim 6, note that portion 415 and 425 also comprises pockets that are in contact in the closed state.
Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Risley or Lee rejections, as set forth above, and further in view of John (7210177) or Hauschild (5488799) or Redzisz (6789713). it would have been obvious to one of ordinary skill in the art to provide a second closed state as taught by John  or Hauschild, at fig. 9, 90a/90b, or Redzisz (via 46/48)to fold the device to the desired size when not needed.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crew et al. (2574730) in view of Risley (20120272561). Crew teaches a main body with a central axis (about the hinge in fig. 1), first and second outer edges with first and second longitudinal axis (along the slanted edge in fig. 1), the main body operable between an open state having the first outer edge separated from the second outer edge in fig. 1 and a first closed state having the first outer edge aligned with and attached to the second outer edge in fig. 2.
.
Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crew rejections, as set forth above, in view of John (7210177) or Hauschild (5488799) or Redzisz (6789713). it would have been obvious to one of ordinary skill in the art to provide a second closed state as taught by John  or Hauschild, at fig. 9, 90a/90b, or Redzisz (via 46/48)to fold the device to the desired size when not needed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fenn Mathew can be reached on 571-272-4978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733